DETAILED ACTION
Claims 1–4 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
	As before, page 2 argues that Tajima (JP 2015-168810 A, machine translation; “Tajima ‘810”) does not disclose “a resin composition that includes relative to 100 parts by mass of resin, both 40 to 90% by mass of recycled aromatic polycarbonate and 10 to 60% by mass [of] an aromatic polycarbonate that has not been recycled.” This ignores the plain teaching from [0062] that polycarbonate resin (A) suitably contains 80 mass percent or less of a recycled polycarbonate, which corresponds to about 20 mass percent or more of a non-recycled polycarbonate relative to total polycarbonate (A). This overlaps the presently claimed amounts of recycled aromatic polycarbonate resin and one that has not been recycled.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Page 2 further argues that “Tajima ‘810 does not disclose the use of both a polytetrafluorethylene and a separate flame retardant in the same composition.”  This remains unpersuasive because Tajima ‘810 Pars. 90–91 specifically teaches 0.03 to 5 pbm of polytetrafluoroethylene and 1 to 30 pbm or less of condensed phosphate ester flame retardant.
Applicant alleges that “Tajima ‘810 also requires the use of glass fibers (in addition to carbon fibers) to achieve a useful product, the glass fibers not being used as a stabilizer.”  This is unpersuasive because it disregards the plain teaching from Tajima Par. 68 that non-alkali glass fiber “is preferable for the purpose of improving the thermal stability of the thermal polycarbonate resin composition.”  The glass fiber otherwise functions as a reinforcing material.  See Par. 66 (teaching that glass fiber improves composition mechanical strength).  
Page 4 argues that “Tajima ‘810 does not disclose or suggest the advantageous nature of having 10 to 60 part by mass of carbon fibers surface-treated with a polyamide” citing the 37 CFR 1.132 declaration filed 05/16/2022 as support.  Page 4–5 argue that Example 1, Comparative Examples 4, 5, Example 10, and Comparative Examples 8 and 9 demonstrate that “the use of carbon fibers surface-treated with a polyamide is advantageous with respect to the use of carbon fibers surface-treated with epoxy or urethane resins in terms of mechanical properties and appearance of molded articles.”  This is unpersuasive because Tajima ‘810 [0064]-[0065] already teaches carbon fibers surface-treated with a polyamide.  Applicant acknowledges this at the top of page 4.  Tajima ‘810 is not deficient as to the kind of treated carbon fiber employed and so the newly submitted evidence does not overcome the prior art.
As for the claimed range of 10 to 60 pbm of carbon fibers surface-treated with a polyamide, page 6 argues that Examples 7 and 8 along with Comparative Examples 6 and 7 “show that the effect of carbon fibers surface-treated with a polyamide can be obtained throughout the claimed range.”  This is unpersuasive because the evidence relied upon does not account for amounts closer to the maxima and minima of the claimed range.  Tajima ‘810 [0064]-[0065] already teaches at least 10 parts by mass (pbm) of carbon fibers surface-treated with a polyamide, such as 20 to 65 pbm.  This is closer to the claimed range of 10 to 60 pbm as compared to the evidence relied upon by applicant and substantially encompasses the claimed range.  Otherwise, the evidence is still not reasonably commensurate in scope with the present claims because Examples 7 and 8 along with Comparative Examples 6 and 7 only reflect compositions with a 50:50 combination of (A) and (B).  It is unknown whether the observed results can be reasonably extrapolated over all species, amounts, and combinations of each of components (A) through (E) encompassed by the present claims.  The remaining arguments on page 6 comparing Examples 1 and 10 with Comparative Examples 4 and 5 are not reasonably pertinent because the Examples and Comparative Examples differ with respect to the kind of fiber treatment rather than the amount.
As such, the claims remain unpatentable over the previously cited art and grounds of rejection.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (JP 2015-168810 A, machine translation) as evidenced by InnovationQ Plus machine translation.
	With respect to claim 1, Tajima at claim 1 discloses a polycarbonate resin composition containing 100 parts by mass (pbm) of polycarbonate resin (A), 10 to 100 pbm of carbon fiber (B), and 10 to 50 pbm of glass fiber (C). [0014] teaches that aromatic polycarbonates are preferred as polycarbonate (A) because it provides advantageous heat resistance, mechanical properties, and electrical characteristics. [0064]-[0065] discloses that carbon fiber (B) is surface-treated with a polyamide-based sizing agent and present in the narrower amount of 20 to 65 pbm. The composition contains 0.03 to 5 pbm of polytetrafluoroethylene and 1 and 30 pbm or less of condensed phosphate ester flame retardant (as evidenced by InnovationQ Plus translation at 11) per 100 pbm of polycarbonate resin (A), where Tajima
teaches using a combination of flame retardants. [0090], [0091]. [0062] explains that polycarbonate resin (A) suitably contains 80 mass percent or less of a recycled polycarbonate. Thus, the corresponding amount of non-recycled polycarbonate is about 20 mass percent or more relative to total polycarbonate (A). Alkali-free glass fiber (C) is a reinforcing material or a stabilizer. [0066] (teaching that the glass fiber
improves the mechanical strength of the composition); [0068] (teaching that an alkali-free glass fiber improves the thermal stability of the composition).
	Tajima differs from the present claim only because it discloses contents of recycled and non-recycled aromatic polycarbonate, polyamide surface-treated carbon fibers (C), and (phosphate compound (D), and fluorine compound (E) that substantially overlap that presently claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Tajima teaches a composition containing recycled aromatic polycarbonate, a non-recycled polycarbonate, polyamide surface-treated carbon fibers (C), phosphate compound (D), fluorine compound (E) in amounts that substantially overlap the presently claimed ranges for each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
	With respect to claim 2, Tajima at [0062] explains that polycarbonate resin (A) is suitably a recycled polycarbonate, such as one recycled from a water bottle, building materials, an automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 3, Tajima at [0062] explains that polycarbonate resin (A) is suitably a recycled polycarbonate, such as one recycled from a water bottle, an optical disk, building materials, an automobile headlamp lens, and vehicle light guide plate.
	With respect to claim 4, Tajima at claim 4 discloses a molded article obtained by molding the composition therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763